[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 16, 2009
                              No. 08-14499                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 99-00322-CR-1-SLB-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BARRY EUGENE NOLAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (April 16, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Barry Eugene Nolan appeals his sentence of imprisonment for 48 months for
violating the terms of his supervised release. We affirm.

                                  I. BACKGROUND

       In 2000, Nolan pleaded guilty to four drug crimes: conspiracy to possess

with intent to distribute cocaine base, possession with intent to distribute five

grams or more of cocaine base, aiding and abetting the distribution of five grams or

more of cocaine base, and aiding and abetting the distribution of cocaine base. 18

U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 846. The district court sentenced Nolan to 110

months of imprisonment followed by 60 months of supervised release. In June

2001, the district court granted Nolan a downward departure to 68 months of

imprisonment for his assistance to the government. Two months later, the district

court granted Nolan a second downward departure to 55 months of imprisonment.

       In May 2008, the government petitioned to revoke Nolan’s supervised

release. The government alleged that Nolan violated two terms of his release:

Nolan was arrested in February 2008 for unlawful distribution of cocaine base and

he failed to report that arrest to his probation officer.

       At the revocation hearing, Nolan admitted that he had failed to report his

arrest. The government introduced testimony from surveillance officers, Nolan’s

two probation officers, and a video recording to establish that Nolan sold crack

cocaine to an undercover agent. Nolan argued that it was a case of mistaken



                                             2
identity and that his brother, Bradderick Nolan, had sold the drugs to the

informant.

      The district court found by “more than a preponderance of the evidence” that

Nolan had violated his supervised release by distributing cocaine base and had

failed to report his arrest to his probation officer and revoked Nolan’s supervised

release. The district court told Nolan that, “although the Guideline range” was

between “30 and 37 months” of imprisonment, Nolan had “gotten breaks” in the

past for his cooperation with law enforcement. The court told Nolan that “it

look[ed] like” he and his “brother [were] just back” trafficking drugs “full steam

ahead just like [they] were the first time,” and the court cautioned Nolan that if he

did not “make some major changes here, prison [was] where [he was] going to

spend the rest of [his] life.” The district court stated that it was “inclined to go to

the maximum” of five years of imprisonment, but it sentenced Nolan to 48 months

of imprisonment based on the statutory factors and the policy statements in chapter

7 of the Guidelines. After the district court imposed the sentence, it inquired if

either party had any objections to the findings of fact or the sentence and both

parties responded negatively.

                           II. STANDARD OF REVIEW

      When the district court provides a defendant the opportunity to object to his



                                            3
sentence and he remains “silent or fails to state the grounds for objection,

objections to the sentence will be waived for purposes of appeal[.]” United States

v. Jones, 899 F.2d 1097, 1103 (11th Cir. 1990). We “will not entertain an appeal

based upon such objections unless refusal to do so would result in manifest

injustice.” Id. We review the reasonableness of a sentence after a revocation of

supervised release for abuse of discretion. United States v. Velasquez Velasquez,

524 F.3d 1248, 1252 (11th Cir. 2008) (per curiam).

                                  III. DISCUSSION

      Nolan challenges his sentence on two grounds. Nolan argues that the district

court failed to elicit objections to his sentence and that his sentence is

unreasonable. These arguments fail.

      The district court inquired whether Nolan and the government had any

objections to the sentence in compliance with United States v. Campbell, 473 F.3d

1345, 1348 (11th Cir. 2007) (per curiam). Under Campbell, a district court must

ask the parties whether they have any objection to the sentence or the manner in

which the sentence is imposed. Id. After the district court announced Nolan’s

sentence, the court asked if either party had “any objection . . . as to the findings of

fact, the calculations, the sentence or the manner in which the sentence was

pronounced or imposed,” then inquired if counsel had “[a]nything for the



                                            4
government” or “[a]nything for the defendant.” That inquiry was sufficient under

Campbell, and Nolan waived any objection to the findings, calculations, and

manner of sentencing.

       Nolan’s sentence to a term above the advisory guideline range also is

reasonable. Nolan argues that the range provided by the Guidelines took into

account his drug offense, but the district court was permitted to consider Nolan’s

criminal activity in weighing the statutory factors. See Gall v. United States, 128

S. Ct. 586, 597 (2007). After the district court calculated the range of punishment

and discussed the facts of Nolan’s offense and his criminal history, the district

court found that a sentence of 48 months of imprisonment was a “deal” for Nolan.

See 18 U.S.C. §§ 3583(e), 3553(a); United States Sentencing Guidelines Manual

ch. 7, pt. A, introductory cmt. 3(b); Velasquez Velasquez, 524 F.3d at 1252. The

district court did not abuse its discretion.

                                  IV. CONCLUSION

       Nolan’s sentence is AFFIRMED.




                                               5